DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 objected to because of the following informalities:  line 11 recites, “the number”, it should be read “a number”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10673136. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US 10673136 with obvious wording variations. See, the table for comparisons:
Pending Application 16/889733
US 10673136
Claim 1:
An information handling system operating a configurable antenna training system comprising: a configurable antenna system for transceiving a radio frequency signal over a preset training time period in a plurality of candidate antenna configurations; a radio frequency system measuring a plurality of values for at least weighted performance metrics for the plurality of candidate antenna configurations based on a value for the number of historical values determined for prior training windows for the at least one performance metric measured over the preset training time period to weight the one performance metric; the antenna front end system comparing the candidate configuration weighted performance metrics to select an optimal candidate configuration weighted performance metric level associated with one of the plurality of candidate configurations as an optimal antenna configuration; and the configurable 

An information handling system operating a configurable antenna training system comprising: a configurable antenna system in a candidate configuration transceiving a radio frequency signal over a preset training time period, wherein the candidate configuration is one of a plurality of configurations in which the configurable antenna may transceive radio frequency signals, and wherein the preset training time period has been set based on historical performance metric values and historical stability metric values for the candidate configuration; a radio frequency system measuring a plurality of values for at least one performance metric for the radio frequency signal transceived by the configurable antenna system in the candidate configuration over the preset training time period; an antenna front end system determining a candidate configuration weighted performance metric based on the plurality of values for the at least one performance metric over the preset training time period and on historical values for the at least one performance metric for the candidate configuration; the antenna front end system comparing the candidate configuration weighted performance metric to a weighted performance metric determined for another of the plurality of configurations; the antenna front end system identifying one of the plurality of configurations having a highest weighted performance metric as an optimal configuration; and the configurable antenna operating in the optimal configuration to establish a wireless link.

The information handling system of claim 1, wherein the candidate configuration weighted performance metrics are further determined based on a plurality of previous training windows for the at least one candidate antenna configuration.
Claim 3:
The information handling system of claim 1, wherein the candidate configuration weighted performance metric is further determined based on a number of previous training windows.
Claim 4:
The information handling system of claim 1, wherein the determination of the candidate configuration weighted 

The information handling system of claim 1, wherein the determination of the candidate configuration weighted performance metric excludes one or more of the plurality of values for the at least one performance metric measured over the preset training time period falling below a minimum threshold value.

The information handling system of claim 1, wherein the determination of the candidate configuration weighted performance metrics excludes one or more of the plurality of values for the at least one performance metric measured over the preset training time period exceeding a maximum threshold value.
Claim 5:
The information handling system of claim 1, wherein the determination of the candidate configuration weighted performance metric excludes one or more of the plurality of values for the at least one performance metric measured over the preset training time period exceeding a maximum threshold value.
Claim 6:
The information handling system of claim 1, wherein the determination of the candidate configuration weighted performance metric includes one or more of the plurality of values for the at least one performance metric measured for the 

The information handling system of claim 1, wherein the determination of the candidate configuration weighted performance metric excludes one or more of the plurality of values for the at least one performance metric measured for a wireless link operating in the 2.4 GHz frequency band.

The information handling system of claim 1, wherein an adjustable idle time period that is determined based on a measured data rate and an average of weighted variance values at least one of the plurality of configurations elapses between the end of the preset training period and an initiation of another training period.
Claim 7:
The information handling system of claim 1, wherein an adjustable idle time period determined based on a measured data rate and an average of weighted variance values for each of the plurality of configurations elapses between the end of the preset training period and an initiation of another training period.
Claim 8:
A method for optimizing duration of configurable antenna training windows comprising: measuring over an initial training window, via a radio frequency subsystem, values for at least one performance metric of each of a plurality of radio signals transceived via a configurable antenna operating according to one of a plurality of configurations; 

A method for optimizing duration of configurable antenna training windows comprising: measuring, via a radio frequency subsystem, relative signal strength indicator (RSSI) values of each of a plurality of radio signals transceived via a configurable antenna, wherein each of the plurality of radio signals is transceived over an initial training window having an initial preset duration while the configurable antenna is operating according to one of a plurality of configurations in which the configurable antenna is capable of operating; determining, for each of the plurality of configurations, a weighted RSSI value based on the RSSI values measured over the initial training window and on historical RSSI values measured prior to the initial training window, for each of the plurality of configurations; determining, for each of the plurality of configurations, a weighted variance value based on a comparison of the RSSI values measured over the initial training window and the weighted RSSI value, for each of the plurality of configurations; determining for a candidate configuration, a candidate configuration optimal duration for a next training window based on a comparison of weighted RSSI values for each of the plurality of configurations and on an average of the weighted variance values for each of the plurality of configurations; and measuring RSSI values of radio signals transceived via the configurable antenna operating in the candidate configuration over the next training window having the candidate configuration optimal duration.

The method of claim 8, wherein the antenna front end system is in a tracking mode further comprising: determining a locked configuration optimal duration for the next training window that is greater than the candidate configuration optimal duration; and measuring values the at least one performance metric of radio signals transceived via the configurable antenna operating over the next training 

The method of claim 8, wherein the antenna front end system is in a tracking mode further comprising: determining a locked configuration optimal duration for the next training window that is greater than the candidate configuration optimal duration; and measuring RSSI values of radio signals transceived via the configurable antenna operating in the locked configuration over the next training window having the locked configuration optimal duration.

The method of claim 9, wherein the locked configuration optimal duration is further determined based on a Gaussian distribution of the candidate configuration weighted performance metrics across the plurality of configurations of the configurable antenna.
Claim 10:
The method of claim 9, wherein the locked configuration optimal duration is further determined based on a Gaussian distribution of the comparison of weighted RSSI values for each of the plurality of configurations.
Claim 11:
The method of claim 8, wherein the at least one performance metric of transceived radio signals measured is relative signal strength indicator (RSSI) values.
Claim 11:
The method of claim 8, wherein the candidate configuration optimal duration is further determined based on a Gaussian distribution of the comparison of weighted RSSI values for each of the plurality of configurations.
Claim 12:
The method of claim 8, wherein the candidate configuration optimal duration is further determined based on a preset maximum allowable duration.
Claim 12:
The method of claim 8, wherein the candidate configuration optimal duration is further determined based on a preset maximum allowable duration.

The method of claim 8, wherein the determination of the candidate configuration weighted performance metric includes the values for the at least one performance metric measured for the plurality of radio signals transceived via a configurable antenna operating in a frequency band utilizing a 5G wireless communication protocol.
Claim 6:
The information handling system of claim 1, wherein the determination of the candidate configuration weighted performance metric excludes one or more of the plurality of values for the at least one performance metric measured for a wireless link operating in the 2.4 GHz frequency band.
Claim 14:
The method of claim 8, wherein an adjustable idle time period determined based on a measured data rate and the average of the weighted variance values for each of the plurality of configurations elapses between the initial training window and the next training window.
Claim 14:
The method of claim 8, wherein an adjustable idle time period determined based on a measured data rate and the average of the weighted variance values for each of the plurality of configurations elapses between the initial training window and the next training window.
Claim 15:

:
An information handling system operating a configurable antenna training system comprising: a configurable antenna system in a candidate configuration transceiving a radio frequency signal over a current training window having a preset duration, wherein the candidate configuration is one of a plurality of configurations in which the configurable antenna may transceive radio frequency signals, and wherein the preset duration has been set based on historical relative signal strength indicator (RSSI) values and historical variance values determined for the candidate configuration over one or more previous training windows; a radio frequency system measuring a plurality of RSSI values for the radio frequency signal transceived by the configurable antenna system in the candidate configuration over the preset duration; an antenna front end system determining a candidate configuration weighted RSSI value based on the plurality of RSSI values over the preset duration and on historical RSSI values for the candidate configuration; the antenna front end system determining a candidate configuration weighted variance metric for the candidate configuration by comparing the plurality of RSSI values measured over the duration to the candidate configuration weighted RSSI value; the antenna front end system comparing the candidate configuration weighted RSSI value to a weighted RSSI value determined for another of the plurality of configurations; the antenna front end system identifying one of the plurality of configurations having a highest weighted RSSI value as an optimal configuration; and the configurable antenna operating in the optimal configuration to establish a wireless link.

The information handling system of claim 15 further comprising: the antenna front end system determining a candidate configuration weighted variance value or the candidate configurations by comparing the plurality of values of the at least one performance metric measured during the preset training time period to the candidate configuration weighted performance metric, wherein the candidate weighted variance value is utilized to determining training time period durations for candidate configurations.
Claim 15:
An information handling system operating a configurable antenna training system comprising: a configurable antenna system in a candidate configuration transceiving a radio frequency signal over a current training window having a preset duration, wherein the candidate configuration is one of a plurality of configurations in which the configurable antenna may transceive radio frequency signals, and wherein the preset duration has been set based on historical relative signal strength indicator (RSSI) values and historical variance values determined for the candidate configuration over one or more previous training windows; a radio frequency system measuring a plurality of RSSI values for the radio he antenna front end system determining a candidate configuration weighted variance metric for the candidate configuration by comparing the plurality of RSSI values measured over the duration to the candidate configuration weighted RSSI value; the antenna front end system comparing the candidate configuration weighted RSSI value to a weighted RSSI value determined for another of the plurality of configurations; the antenna front end system identifying one of the plurality of configurations having a highest weighted 

The information handling system of claim 16, wherein the candidate configuration weighted variance metric is further determined based on a quantity of the one or more previous training windows.
Claim 16:
The information handling system of claim 15, wherein the candidate configuration weighted variance metric is further determined based on a quantity of the one or more previous training windows.
Claim 18:
The information handling system of claim 1, wherein the determination of the candidate configuration weighted performance metrics excludes one or more outlier values of the at least one performance metric measured over the preset training time period falling below a minimum threshold value or exceeding a maximum threshold value.
Claim 18:
The information handling system of claim 1, wherein the determination of the candidate configuration weighted RSSI value excludes one or more of the plurality of RSSI values measured over the preset duration falling below a minimum threshold value.
Claim 19:
The information handling system of claim 1, wherein the determination of the candidate configuration weighted RSSI value excludes one or more of the plurality of RSSI values measured over the preset duration exceeding a maximum threshold value.

The information handling system of claim 1, wherein the at least one performance metric values are measured for a wireless link operating in a frequency band utilizing a 5G wireless communication protocol.
Claim 20:
The information handling system of claim 1, wherein the determination of the candidate configuration weighted RSSI value excludes one or more of the plurality of RSSI values measured for a wireless link operating in the 2.4 GHz frequency band.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eltawil et al. (US 20150341157, hereinafter “Eltawil”), in view of Liu et al. (US 20170273062, hereinafter “Liu”), in view of Kutz et al. (US 20180302141, hereinafter “Kutz”), and further in view of Roy et al. (US 20150230263, hereinafter “Roy”).
 	Regarding claim 1, Eltawil discloses, 
 	An information handling system operating a configurable antenna training system (a full-duplex reconfigurable antenna transceiver includes a transmit chain, a receive chain, and a reconfigurable antenna having a plurality of reconfigurable modes, abstract) comprising: 
 	“a configurable antenna system (FIG. 1 illustrates a two antenna full-duplex reconfigurable antenna transceiver 100) for transceiving a radio frequency signal (the transceiver 100 may transmit and receive data, at least in part, in an overlapping time period and/or overlapping frequency channel or range, Para. [0038]) over a preset training time period (i.e., training interval 502A and 502B, Fig. 5) in a plurality of candidate antenna configurations (the reconfigurable antenna transceivers have different modes of operation,]0044]-[0046], Examiner submits that “different modes of operation” is equivalent to “a plurality of candidate antenna configuration”)”; 
(antenna controller 160) measuring a plurality of values for at least one performance metric (it should be appreciated that a more suitable performance metric may be measured by way of received Signal-of-Interest to Interferer Ratio (SIR). SIR is defined as the ratio between the received signal-of-interest power and the received self-interference power, Paras. [0047]-[0048]) for the radio frequency signal transceived by the configurable antenna system in the plurality of candidate antenna configurations (the antenna controller 160 may select an antenna mode that maximizes the received SIR. According to one embodiment described herein, the antenna controller calculates the SIR for each of L available antenna modes, and then selects an antenna mode that maximizes the received SIR, Paras. [0048]-[0050]) over the preset training time period (i.e., training interval 502A and 502B, Fig. 5)”.
	However, Eltawil does not explicitly disclose, “an antenna front end system determining candidate configuration weighted performance metrics for the plurality of candidate antenna configurations based on historical values for the at least one performance metric relative to the plurality of values for the at least one performance metric measured over the preset training time period to weight the one performance metric.”
	In a similar field of endeavor, Liu discloses, “an antenna front end system determining candidate configuration weighted performance metrics for the plurality of candidate antenna configurations based on historical values (candidate beams in the beam set may be sorted according to their historical transmission qualities, and candidate beam(s) whose historical transmission qualities exceeding a predefined threshold may be selected into the subset. Then, candidate beam(s) in the subset may be determined as target beam(s), Paras. [0068]-[0073]) for the at least one performance metric relative to the plurality of values for the at least one performance metric measured over the preset training time period to weight the one performance metric (the BS 110 may determine a life period of each candidate beam in the beam set. The life period indicates a time period for which a candidate beam is in the beam set, that is, how long the candidate beam has been in the beam set. If the life period exceeds a predetermined life threshold, the BS 110 may remove the candidate beam from the beam set, Paras. [0068]-[0073] ).”
	Therefore, it would have obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Eltawil by specifically providing an antenna front end system determining candidate configuration weighted performance metrics for the plurality of candidate antenna configurations based on historical values for the at least one performance metric relative to the plurality of values for the at least one performance metric measured over the preset training time period to weight the one performance metric, as taught by Liu for the purpose of mitigating beam mismatching and improvng transmission quality in the wireless communication network (see, abstract).
	Further, the combination of Eltawil and Liu doesn’t explicitly discloses, “an antenna front end system determining candidate configuration weighted performance metrics for the plurality of candidate antenna configurations based on a value for the number of historical values determined for prior training windows.”
(i.e., antenna array configuration between transmitter and receiver during the communication time interval n+2, as shown in Fig. 7, also refer to Fig. 6 and Paras. [0058]-[0063]) based on a value for the number of historical values determined for prior training windows (FIG. 7  illustrates the timing 700 that  includes successive time intervals, including measurement time intervals and communication time intervals. Each measurement time interval is followed by a communication time interval, Para. [0063]. The measurement time interval n+1 is equated as “prior training windows”, because measurement time interval n+1 occurs prior to communication interval N+2, Paras. [0058]-[0063] and Figs. 6-7).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Eltawil and Liu by specifically providing an antenna front end system determining candidate configuration weighted performance metrics for the plurality of candidate antenna configurations based on a value for the number of historical values determined for prior training windows, as taught by Kutz for the purpose of increasing link quality optimization when one or both of the transmitter and receiver in motion (Para. [0006]).
 	Furthermore, the combination of Eltawil, Liu and Kutz does not disclose, “the antenna front end system comparing the candidate configuration weighted performance metrics to select an optimal candidate configuration weighted performance metric level associated with one of the plurality of candidate configurations as an optimal antenna 
	In a similar field of endeavor, Roy discloses, “the antenna front end system comparing the candidate configuration weighted performance metrics to select an optimal candidate configuration (Antenna configurations resulting in received signal strength at the WTRU larger than a configurable or predetermined threshold may be retained as secondary WTRU-mB1 links that may get activated when the primary line-of-sight (LoS) link may become obstructed or experiences interference without conducting a complete beam training procedure, Figs. 2A-2F and Para. [0078], Examiner submits that the secondary WTRU-mB1 is equated as optimal antenna candidate configuration) weighted performance metric level associated with one of the plurality of candidate configurations as an optimal antenna configuration (In addition to the directional signal strength measurements and location and orientation information fed back by a WTRU historical data may also be used for WTRU tracking and may allow logical predictions to be made as to the direction that a WTRU may move. FIG. 8 shows an example in which a WTRU may be tracked using historical data 800. WTRU 801 may be currently communicating with mB 803 using beam 805, while moving in the direction shown 802. At the current position, beam 805 may be determined to be in fact the strongest and thereby, the optimal beam to use, Paras. [0107]-[0109] and Figs. 7A-7B and Fig. 8) and the configurable antenna operating in the optimal antenna configuration to establish a wireless link (FIG. 8 shows an example in which a WTRU may be tracked using historical data 800. WTRU 801 may be currently communicating with mB 803 using beam 805, while moving in the direction shown 802. At the current position, beam 805 may be determined to be in fact the strongest and thereby, the optimal beam to use, Paras. [0107]-[0109] and Figs. 7A-7B and Fig. 8)).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Eltawil and Liu by specifically providing the antenna front end system comparing the candidate configuration weighted performance metrics to select an optimal candidate configuration weighted performance metric level associated with one of the plurality of candidate configurations as an optimal antenna configuration and the configurable antenna operating in the optimal antenna configuration to establish a wireless link, as taught by Roy for the purpose of providing technique to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves (Para. [0003]).
 	Regarding claim 3, the combination of Eltawil, Liu, Kutz and Roy discloses everything claimed as applied above (see claim 1), however, the combination of  Eltawil, Liu and Kutz does not explicitly disclose, “wherein the candidate configuration weighted performance metrics are further determined based on a plurality of previous training windows for the at least one candidate antenna configuration.”
 	In a similar field of endeavor, Roy discloses, “wherein the candidate configuration weighted performance metrics are further determined based on a plurality of previous training windows for the at least one candidate antenna configuration (Antenna configurations resulting in received signal strength at the WTRU larger than a configurable or predetermined threshold may be retained as secondary WTRU-mB1 links that may get activated when the primary line-of-sight (LoS) link may become obstructed or experiences interference without conducting a complete beam training procedure. (Note that DREM may also include historical information gathered from previous measurement reports and possibly from different WTRUs Figs. 2A-2F and Para. [0078].”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of  Eltawil, Liu and Kutz by specifically providing  wherein the candidate configuration weighted performance metrics are further determined based on a plurality of previous training windows for the at least one candidate antenna configuration, as taught by Roy for the purpose of providing technique to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves (Para. [0003]).
	Regarding claim 6, the combination of Eltawil, Liu, Kutz and Roy discloses everything claimed as applied above (see claim 1), however, the combination of  Eltawil, Liu and Kutz does not explicitly disclose, “wherein the determination of the candidate configuration weighted performance metric includes one or more of the plurality of values for the at least one performance metric measured for the wireless link operating in a frequency band utilizing a 5G wireless communication protocol.”
(Methods and apparatuses are described herein to perform and improve mmW beam tracking. Described herein are localization methods to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves, Para. [0003], Examiner submits that 5G wireless communication protocol utilizes millimeter wave (mmW) frequencies).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of  Eltawil, Liu and Kutz by specifically providing  wherein the determination of the candidate configuration weighted performance metric includes one or more of the plurality of values for the at least one performance metric measured for the wireless link operating in a frequency band utilizing a 5G wireless communication protocol, as taught by Roy for the purpose of providing technique to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves (Para. [0003]).
	Regarding claim 15, Eltawil discloses, 
 	An information handling system operating a configurable antenna training system (a full-duplex reconfigurable antenna transceiver includes a transmit chain, a receive chain, and a reconfigurable antenna having a plurality of reconfigurable modes, abstract) comprising: 
 	“a configurable antenna system (FIG. 1 illustrates a two antenna full-duplex reconfigurable antenna transceiver 100) for transceiving a radio frequency signal (the transceiver 100 may transmit and receive data, at least in part, in an overlapping time period and/or overlapping frequency channel or range, Para. [0038]) over a preset training time period (i.e., training interval 502A and 502B, Fig. 5) in a plurality of candidate antenna configurations (the reconfigurable antenna transceivers have different modes of operation,]0044]-[0046], Examiner submits that “different modes of operation” is equivalent to “a plurality of candidate antenna configuration”),”; 
 	“a radio frequency system (antenna controller 160) measuring a plurality of values for at least one performance metric (it should be appreciated that a more suitable performance metric may be measured by way of received Signal-of-Interest to Interferer Ratio (SIR). SIR is defined as the ratio between the received signal-of-interest power and the received self-interference power, Paras. [0047]-[0048]) for the radio frequency signal transceived by the configurable antenna system in the plurality of candidate antenna configurations (the antenna controller 160 may select an antenna mode that maximizes the received SIR. According to one embodiment described herein, the antenna controller calculates the SIR for each of L available antenna modes, and then selects an antenna mode that maximizes the received SIR, Paras. [0048]-[0050]) over the preset training time period (i.e., training interval 502A and 502B, Fig. 5)”.

	In a similar field of endeavor, Liu discloses, “an antenna front end system determining candidate configuration weighted performance metrics for the plurality of candidate antenna configurations based on historical values (candidate beams in the beam set may be sorted according to their historical transmission qualities, and candidate beam(s) whose historical transmission qualities exceeding a predefined threshold may be selected into the subset. Then, candidate beam(s) in the subset may be determined as target beam(s), Paras. [0068]-[0073]) for the at least one performance metric relative to the plurality of values for the at least one performance metric measured over the preset training time period to weight the one performance metric (the BS 110 may determine a life period of each candidate beam in the beam set. The life period indicates a time period for which a candidate beam is in the beam set, that is, how long the candidate beam has been in the beam set. If the life period exceeds a predetermined life threshold, the BS 110 may remove the candidate beam from the beam set, Paras. [0068]-[0073] ).”
	Therefore, it would have obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Eltawil by specifically providing an antenna front end system determining candidate configuration weighted performance metrics for 
 	Further, the combination of Eltawil and Liu doesn’t explicitly discloses, “wherein the training time period duration is selected based on a number of historical values determined for previous training windows.”
	In a similar field of endeavor, Kutz discloses, “wherein the training time period duration is selected based on a number of historical values determined for previous training windows (i.e., antenna array configuration between transmitter and receiver during the communication time interval n+2, as shown in Fig. 7, also refer to Fig. 6 and Paras. [0058]-[0063]. Further, FIG. 7  illustrates the timing 700 that  includes successive time intervals, including measurement time intervals and communication time intervals. Each measurement time interval is followed by a communication time interval, Para. [0063]. The measurement time interval n+1 is equated as “prior training windows”, because measurement time interval n+1 occurs prior to communication interval N+2, Paras. [0058]-[0063] and Figs. 6-7).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Eltawil and Liu by specifically providing wherein the training time period duration is selected based on a (Para. [0006]).
	Furthermore, the combination of Eltawil and Liu doesn’t explicitly discloses, “the antenna front end system comparing the candidate configuration weighted performance metrics to select an optimal candidate configuration weighted performance metric level associated with one of the plurality of candidate configurations as an optimal antenna configuration and the configurable antenna operating in the optimal antenna configuration to establish a wireless link.”
	In a similar field of endeavor, Roy discloses, “the antenna front end system comparing the candidate configuration weighted performance metrics to select an optimal candidate configuration (Antenna configurations resulting in received signal strength at the WTRU larger than a configurable or predetermined threshold may be retained as secondary WTRU-mB1 links that may get activated when the primary line-of-sight (LoS) link may become obstructed or experiences interference without conducting a complete beam training procedure, Figs. 2A-2F and Para. [0078], Examiner submits that the secondary WTRU-mB1 is equated as optimal antenna candidate configuration) weighted performance metric level associated with one of the plurality of candidate configurations as an optimal antenna configuration (In addition to the directional signal strength measurements and location and orientation information fed back by a WTRU historical data may also be used for WTRU tracking and may allow logical predictions to be made as to the direction that a WTRU may move. FIG. 8 shows an example in which a WTRU may be tracked using historical data 800. WTRU 801 may be currently communicating with mB 803 using beam 805, while moving in the direction shown 802. At the current position, beam 805 may be determined to be in fact the strongest and thereby, the optimal beam to use, Paras. [0107]-[0109] and Figs. 7A-7B and Fig. 8) and the configurable antenna operating in the optimal antenna configuration to establish a wireless link (FIG. 8 shows an example in which a WTRU may be tracked using historical data 800. WTRU 801 may be currently communicating with mB 803 using beam 805, while moving in the direction shown 802. At the current position, beam 805 may be determined to be in fact the strongest and thereby, the optimal beam to use, Paras. [0107]-[0109] and Figs. 7A-7B and Fig. 8)).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Eltawil and Liu  by specifically providing the antenna front end system comparing the candidate configuration weighted performance metrics to select an optimal candidate configuration weighted performance metric level associated with one of the plurality of candidate configurations as an optimal antenna configuration and the configurable antenna operating in the optimal antenna configuration to establish a wireless link, as taught by Roy for the purpose of providing technique to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves (Para. [0003]).
Regarding claim 20, the combination of Eltawil, Liu, Kutz and Roy discloses everything claimed as applied above (see claim 1), however, the combination of Eltawil, Liu and Kutz  does not explicitly disclose, “wherein the at least one performance metric values are measured for a wireless link operating in a frequency band utilizing a 5G wireless communication protocol.”
 	In a similar field of endeavor, Roy discloses, “wherein the at least one performance metric values are measured for a wireless link operating in a frequency band utilizing a 5G wireless communication protocol (Methods and apparatuses are described herein to perform and improve mmW beam tracking. Described herein are localization methods to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves, Para. [0003], Examiner submits that 5G wireless communication protocol utilizes millimeter wave (mmW) frequencies).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Eltawil, Liu and Kutz  by specifically providing  wherein the at least one performance metric values are measured for a wireless link operating in a frequency band utilizing a 5G wireless communication protocol, as taught by Roy for the purpose of providing technique to improve predictions of the position of a WTRU, which may allow a millimeter wave base station (mB) to appropriately select a modified beam without having to perform beam acquisition every single time a WTRU moves (Para. [0003]).

 	Claims 4 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Eltawil, in view of Liu, in view of Kutz in view of Roy, and further in view of Tomioka (US 20190280740, hereinafter “Tomio”).
	Regarding claim 4, the combination of Eltawil, Liu, Kutz and Roy discloses everything claimed as applied above (see claim 1), however the combination of Eltawil, Liu, Kutz and Roy does not explicitly disclose, “wherein the determination of the candidate configuration weighted performance metrics exclude one or more outlier values of the plurality of values for the at least one performance metric measured over the preset training time period.”
 	In a similar field of endeavor, Tomio discloses, “wherein the determination of the candidate configuration weighted performance metrics exclude one or more outlier values of the plurality of values for the at least one performance metric measured over the preset training time period (the tracker 11 calculates the amount of deviation of the output AoA (measurement value) input from the output AoA determinator 9 from the predicted estimate, and excludes the output AoA as an outlier if the amount of deviation is greater than a threshold. Through this process, the tracker 11 performs tracking by using the output AoAs in which outliers are excluded, Paras. [0099]-[0105]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Eltawil, Liu, Kutz and Roy by specifically providing wherein the determination of the candidate configuration weighted performance metrics exclude one or more outlier values of the plurality of values for the at least one performance metric measured over the preset 
	Regarding claim 18, the combination of Eltawil, Liu, Kutz and Roy discloses everything claimed as applied above (see claim 1), however the combination of Eltawil, Liu, Kutz and Roy does not explicitly disclose, “wherein the determination of the candidate configuration weighted performance metrics excludes one or more outlier values of the at least one performance metric measured over the preset training time period falling below a minimum threshold value or exceeding a maximum threshold value.”
 	In a similar field of endeavor, Tomio discloses, “wherein the determination of the candidate configuration weighted performance metrics excludes one or more outlier values of the at least one performance metric measured over the preset training time period falling below a minimum threshold value or exceeding a maximum threshold value (the tracker 11 calculates the amount of deviation of the output AoA (measurement value) input from the output AoA determinator 9 from the predicted estimate, and excludes the output AoA as an outlier if the amount of deviation is greater than a threshold. Through this process, the tracker 11 performs tracking by using the output AoAs in which outliers are excluded, Paras. [0099]-[0105]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Eltawil, Liu, Kutz and Roy by specifically providing wherein the determination of the candidate configuration weighted performance metrics excludes one or more outlier values of the .

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eltawil, in view of Liu, in view of Roy, in view of Kutz and further in view of Jiang et al. (US 20180323834, hereinafter “Jiang”).
 	Regarding claim 5, the combination of Eltawil, Liu, Kutz and Roy discloses everything claimed as applied above (see claim 1), however the combination of Eltawil, Liu, Kutz and Roy does not explicitly disclose, “wherein the determination of the candidate configuration weighted performance metrics excludes one or more of the plurality of values for the at least one performance metric measured over the preset training time period exceeding a maximum threshold value.”
 	In a similar field of endeavor, Jiang discloses, “wherein the determination of the candidate configuration weighted performance metrics excludes one or more of the plurality of values for the at least one performance metric measured over the preset training time period exceeding a maximum threshold value (The predetermined range of acceptable performance metric values may be defined by one or more wireless performance metric threshold values (e.g., the range of acceptable performance metric values may be less than a maximum performance metric threshold value and/or greater than a minimum performance metric threshold value), Paras. [0060]-[0061], thus Examiner submits that the performance metric values that is greater than threshold value, will be excluded ).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Eltawil, Liu, Kutz and Roy by specifically providing wherein the determination of the candidate configuration weighted performance metrics excludes one or more of the plurality of values for the at least one performance metric measured over the preset training time period exceeding a maximum threshold value, as taught by Jiang for the purpose of providing electronic devices with improved wireless communications circuitry such as communications circuitry that supports millimeter wave communications.

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eltawil, in view of Liu, in view of Roy, in view of Kutz and further in view of Yu et al. (US 20150341105, hereinafter “Yu”).
	Regarding claim 19, the combination of Eltawil, Liu, Kutz and Roy discloses everything claimed as applied above (see claim 1), however the combination of Eltawil, Liu, Kutz and Roy does not explicitly disclose, “wherein if the optimal candidate configuration weighted performance metric level cannot be associated with one of the plurality of candidate configurations as an optimal antenna configuration the antenna front end system and radio frequency system enter an acquisition mode to initiate a new training window to determine the optimal configuration.”
 	In a similar field of endeavor, Yu discloses, “wherein if the optimal candidate configuration weighted performance metric level cannot be associated with one of the (The controller of the network control device may determine whether the new preferred control beam is the same as a previous preferred control beam determined by the communications apparatus in a previous beam training procedure. When the controller determines that the new preferred control beam is different from the previous preferred control beam, the controller may determine to start a new beam training procedure by selecting a subset of transmitting beam(s) associating with the new preferred control beam from a plurality of transmitting beams supported by the wireless communications module, Paras. [0131]-[0135]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Eltawil, Liu, Kutz and Roy by specifically providing wherein if the optimal candidate configuration weighted performance metric level cannot be associated with one of the plurality of candidate configurations as an optimal antenna configuration the antenna front end system and radio frequency system enter an acquisition mode to initiate a new training window to determine the optimal configuration, as taught by Yu for the purpose of effectively selecting a receiving beam(s) from receiving beams supported by a wireless communications module.

Allowable Subject Matter
Claims 8-14 are allowed.         

With respect to the allowed independent claims 8:The following is a statement of reasons for the indication of allowable subject matter:   
  	The primary closest prior art, Eltawil discloses, “A method for optimizing duration of configurable antenna training windows (a full-duplex reconfigurable antenna transceiver includes a transmit chain, a receive chain, and a reconfigurable antenna having a plurality of reconfigurable modes, abstract) comprising: measuring over an initial training window (i.e., training interval 502A and 502B, Fig. 5), via a radio frequency subsystem (antenna controller 160), values for at least one performance metric of each of a plurality of radio signals (it should be appreciated that a more suitable performance metric may be measured by way of received Signal-of-Interest to Interferer Ratio (SIR). SIR is defined as the ratio between the received signal-of-interest power and the received self-interference power, Paras. [0047]-[0048]) transceived via a configurable antenna (FIG. 1 illustrates a two antenna full-duplex reconfigurable antenna transceiver 100) operating according to one of a plurality of configurations (the reconfigurable antenna transceivers have different modes of operation,]0044]-[0046], Examiner submits that “different modes of operation” is equivalent to “a plurality of candidate antenna configuration”)”.
	The secondary closest prior art, Roy discloses, “determining, for each of the plurality of configuration (i.e., multiple antenna beam configuration as shown in Figs. 2B-2F), candidate configuration weighted performance metrics (The mB may then generate 204 a directional radio environment map (DREM), Fig. 2A and Paras. [0075- [0078]) based on the plurality of values (The mB may then generate 204 a directional radio environment map (DREM) based on the directional signal strength measurement reports, Fig. 2A and Paras. [0075- [0078]) for the at least one performance metric measured over the initial training window (The measurement reports may enable the mB to generate 204 DREM, which may include data about its surroundings including measurements on intra-cell and inter-cell signals, Fig. 2A and Paras. [0075- [0078]) and on historical values for the at least one performance metric prior to the initial training window for the one of the plurality of configuration (Note that DREM may also include historical information gathered from previous measurement reports and possibly from different WTRUs, Para. [0078])”. 
 	However, Eltawil and Roy, whether taken alone or combination, do not teach or suggest the following novel features: “a method for optimizing duration of configurable antenna training windows comprising determining a weighted variance value based on a comparison of the values of the at least one performance metric measured over the initial training window and the candidate configuration weighted performance metric for the one of the plurality of configurations, selecting a candidate configuration optimal duration for a next training window based on a comparison of candidate configuration weighted performance metric the one of the plurality of configurations and an average of the weighted variance values for each of the one of the plurality of configurations and 
 measuring values of the at least one performance metric of radio signals transceived via the configurable antenna operating in the one of the plurality of configurations over the next training window during the candidate configuration optimal duration”, in combination with the other limitations of claim 8.


Claims 2, 7, 16, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, The following is a statement of reasons for the indication of allowable subject matter: the closet prior arts, Eltawil, Liu, Kutz and Roy, whether taken alone or combination, do not teach or suggest the following novel features:
“An information handing system operating a configurable antenna training system comprising: the antenna front end system incrementally decreasing the gain of the reconfigurable antenna when a training session results in no change of the optimal antenna configuration”, in combination with all the recited limitations of the claim 1.
Regarding claim 7, The following is a statement of reasons for the indication of allowable subject matter: the closet prior arts,  Eltawil, Liu, Kutz and Roy, whether taken alone or combination, do not teach or suggest the following novel features:
“An information handing system operating a configurable antenna training system comprising: wherein an adjustable idle time period that is determined based on a measured data rate and an average of weighted variance values at least one of the plurality of configurations elapses between the end of the preset training period and an initiation of another training period”, in combination with all the recited limitations of the claim 1.
Regarding claim 16, The following is a statement of reasons for the indication of allowable subject matter: the closet prior arts, Eltawil, Liu, Kutz and Roy, whether taken alone or combination, do not teach or suggest the following novel features:
“An information handing system operating a configurable antenna training system comprising: the antenna front end system determining a candidate configuration weighted variance value or the candidate configurations by comparing the plurality of values of the at least one performance metric measured during the preset training time period to the candidate configuration weighted performance metric, wherein the candidate weighted variance value is utilized to determining training time period durations for candidate configurations,  in combination with all the recited limitations of the claim 15.
Claim 17 is allowable in view of their dependency to claim 16.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20190115657: the invention provides a concept for blocker avoidance that exploit information from proximity or touch sensors in the communicating device to explicitly detect the presence and direction of blockers. Examples may be used as an alternative to or in conjunction with beam training methods for beam steering or antenna selection
US 20180198515: the invention is directed to selecting an optimum antenna configuration at start-up. Once the configuration is selected, the system will keep this 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641